                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

GREGORY LEWIS DAVIS,                         )
                                             )
      Petitioner,                            )
                                             )
      v.                                     ) CIV. ACT. NO. 2:19-cv-237-ECM
                                             )                [WO]
UNITED STATES OF AMERICA,                    )
                                             )
      Respondent.                            )

                                OPINION and ORDER

      On May 28, 2019, the Magistrate Judge entered a Recommendation that the

petitioner’s habeas petition be dismissed as a successive § 2255 motion filed without

the required appellate court authorization (doc. 3).         No objections to the

Recommendation have been filed. Upon an independent review of the file in this

case, upon consideration of the Recommendation, and for good cause, it is

      ORDERED that the Recommendation of the Magistrate Judge be and is

hereby ADOPTED, the petition for writ of habeas corpus be and is hereby DENIED,

and this case be and is hereby DISMISSED because Davis has not received

permission from the appellate court to file a second or successive § 2255 motion.

      DONE this 21st day of June, 2019.


                                      /s/ Emily C. Marks
                                EMILY C. MARKS
                                CHIEF UNITED STATES DISTRICT JUDGE
